DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group 2 (claims 44-50) in the reply filed on November 5, 2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited within the IDS document submitted on March 31, 2020 have been considered.

Specification
The disclosure is objected to because of the following informalities:
Page 5, line 6: change “lay” to - - layer - - 
Page 28, line 23: change “2013” to - - 1030 - -   
Appropriate correction is required.



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “108” in figure 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 44-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Independent claims 44 and 47 include limitations which describe the structure of the planar III-N device in terms of comparative properties of two unidentified materials, i.e. the crystal lattice spacing and thermal expansion.  The properties described are – 
For claim 44:
“wherein crystal lattice spacing parallel with the growth surface is smaller in the growth layer (1030) than at the growth surface of the buffer layer (102)”, and 
“wherein the growth layer is configured such that thermal expansion between RT and T is greater for the growth layer than for the substrate”  
For claim 47:
“wherein crystal lattice spacing parallel with the growth surface is larger in the growth layer than at the growth surface of the buffer layer (102)”, and 
“wherein the growth layer is configured such that thermal expansion between RT and T is lesser for the growth layer for the wafer”.
The limitation to crystal lattice spacing, as required by the claim, is a comparison between the growth layer and the buffer layer; the limitation for thermal expansion is a comparison between the growth layer and the substrate/wafer.
None of the claims (44-50) provide any specific examples for the materials of the wafer/substrate, the growth layer, or the buffer layer, or the nanostructures.
The specification provides some examples, however the lists of potential materials is open-ended using terms “such as” or “for example”.
and larger (claim 47), than the buffer layer.  The specification does cite two specific examples for the growth layer, AlGaN and InGaN.  The specification also cites one specific material for the buffer layer, GaN.  Taking one of these two growth layer examples, the crystal lattice spacing for AlGaN cannot both be smaller and larger than GaN, when taking in to consideration the limitations for claims 44 and 47.
It is unclear to the examiner how to properly assess the limitations, given the various example materials listed in the specification; as such these two claims are undefined.  Claims 45, 46, and 48-50 are also rejected as being dependent upon these independent claims.
For purposes of examining claims 44 and 47, the examiner will interpret the claims as not reciting the final two limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 44 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binh H. Le et al. (Controlled Coalescence of AlGaN Nanowire Arrays: An Architecture .
As to claims 44 and 47, Le teaches a semiconductor device (see figure 3) having a planar III-N semiconductor layer, comprising: 
a substrate comprising a wafer and a buffer layer, of a different material than the wafer (wafer/substrate is sapphire, buffer layer is GaN), having a growth surface; 
an array of nanostructures (n-GaN) epitaxially grown from the growth surface; 
a continuous planar layer (n-AlGaN); and 
a growth layer (p-AlGaN), epitaxially grown on the planar layer.
As to the limitation of claims 44 and 47 (lines 5-6), specifically:  “formed by coalescence of upper parts of the nanostructures at an elevated temperature T”, the applicant should note that this is merely method limitation language which does not add patentable weight to the claims, nor differentiate the device claims from the cited prior art.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812